DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "two axial areas" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the two axial areas of claim 11 will be examined as “ the two axial corners”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Publication 2008/0097586 to Pavcnik
As to claim 1, Pavcnik discloses a method of constructing an implantable devices comprising providing a preformed assembly having a substantially planar, generally diamond-shaped framework structure (11, figure 73, paragraph 134, the frame 11 can be generally diamond shaped in that it has a longitudinal axis, lateral axis, with what seems like corners, and/or the frame as seen in figure 41 can be used and read on the “diamond shape”) with a longitudinal centerline joining two lateral areas (figure 73, see annotated figure below) and an axial centerline joining two end points (20,21) of two axial areas (figure 73, see figure  annotated below),  and bending the two end points toward one another to form a generally U-shaped framework support structure with the longitudinal centerline substantially bisecting the framework support structure (figure 73,74, paragraph 134) and two anchoring legs (both 203 extending from 20,21) extending away from the U-shaped support structure generally opposite one another (figure 73,74). Of note: other embodiments would still read on the claim limitations such as figure 53, 66-70, 72, based on the lack of limitations of the anchoring legs.

    PNG
    media_image1.png
    367
    434
    media_image1.png
    Greyscale

As to claim 2, Pavcnik discloses bending the two end points toward one another further comprising positioning a pair of lateral corners terminating each of the lateral ends approximate a distal end of the device along the longitudinal  centerline (figure 73), moving the two end points in the proximal direction from the lateral corners while moving the two end points to approach each other (figure 73,74, paragraph 134), moving the two anchoring legs to extend in the proximal direction in relation to the two end points (figure 73,74, paragraph 134).
As to claim 3, Pavcnik discloses wherein bending the two end points toward one another further comprises measuring a width of the device between the lateral corners, measuring a length of the device between the distal end of 
As to claim 4, Pavcnik discloses bending the two lateral areas toward one another while bending the two end points toward one another to collapse the framework to fit within a lumen of a catheter (paragraph 91, how the generic device is loaded in a catheter can be applied to the device of figure 73,74).
As to claim 5, Pavcnik discloses the framework is collapsed to fit within the lumen of the catheter, releasing the framework thereby allowing the framework to self-expand to form the generally U-shaped framework structure (paragraph 91).
As to claim 6, Pavcnik discloses configuring the device to maintain the generally U-shaped framework support structure without requiring an external force to maintain the U-shaped structure (figure 73,74, paragraph 91, 134).
As to claim 7, Pavcnik discloses providing a semi-occlusive structure (the “valve portion 43” in paragraph 134, at least seen as 45 in figure 13, 14, 16, 23-27, 42, 44, 47, 48) extending within the generally diamond-shaped framework structure. 
As to claim 8, Pavcnik discloses the bending the two end points toward one another further comprises bending the semi-occlusive structure to form a curved U-shape (figure 44,48).
As to claim 9, Pavcnik discloses positioning the axial centerline orthogonal to the longitudinal centerline (see annotated figure above, or figure 41).

As to claim 11, Pavcnik discloses bending the two axial areas toward one another further comprising positioning the lateral corners at a distal end of the device along the longitudinal  centerline (figure 73), moving the two axial corners in the proximal direction from the lateral corners while moving the two axial corners to approach each other (figure 73,74, paragraph 134), moving the two 
As to claim 12, Pavcnik discloses wherein bending the two axial corners toward one another further comprises measuring a width of the device between the lateral corners, measuring a length of the device between the distal end of the device and a proximal end of an anchoring structure of the two anchoring structure, and bending the device such that the length of the devices measures longer than the width of the device (figure 73, 74, paragraph 134, with the measuring in paragraph 113).
As to claim 13, Pavcnik discloses bending the two lateral corners toward one another while bending the two axial corners toward one another to collapse the framework to fit within a lumen of a catheter (paragraph 91, how the generic device is loaded in a catheter can be applied to the device of figure 73,74).
As to claim 14, Pavcnik discloses the framework is collapsed to fit within the lumen of the catheter, releasing the framework thereby allowing the framework to self-expand to form the generally U-shaped framework structure (paragraph 91).
As to claim 15, Pavcnik discloses configuring the device to maintain the generally U-shaped framework support structure without requiring an external force to maintain the U-shaped structure (figure 73,74, paragraph 91, 134).
As to claim 16, Pavcnik discloses joining the pair of anchoring structures segments from one of the anchoring structure of the two anchoring structure to the pair of anchoring segments from the other anchoring structure of the two of 
As to claim 17, Pavcnik discloses positioning the two anchoring structure to form a continuous substantially circular shape as seen from a plane parallel to the axial centerline and the longitudinal axis centerline (figure 67). Using the prosthesis 10 as the anchoring structure, the prosthesis will be read on the continuous substantially circular shape. 
As to claim 18, Pavcnik discloses providing a semi-occlusive structure (the “valve portion 43” in paragraph 134, at least seen as 45 in figure 13, 14, 16, 23-27, 42, 44, 47, 48) extending within the framework structure. Between the lateral corners and between the axial corners 
As to claim 19, Pavcnik discloses the bending the two end points toward one another further comprises bending the semi-occlusive structure to form a curved U-shape (figure 44,48).
As to claim 20, Pavcnik discloses positioning the axial centerline orthogonal to the longitudinal centerline (see annotated figure above, or figure 41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,554,181 to Das, U.S. Patent 5,855,597 to . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771